962 F.2d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  GRAND JURY PROCEEDING:Duane Wendall LARSON and Pamela A.  Larson, Appellants,v.UNITED STATES OF AMERICA, Appellee.
No. 92-1256.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 7, 1992.Filed:  May 12, 1992.

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Duane Wendall Larson and Pamela Ann Larson appeal from the District Court's1 denial of their second motion to modify or vacate an order issued by the District Court under Federal Rule of Criminal Procedure 6(e)(3)(C)(i).  We affirm.


2
The Rule 6(e)(3)(C)(i) order authorized the disclosure of grand jury proceedings to the Civil Tax Division of the Internal Revenue Service (IRS) for use in defending a Tax Court action that the Larsons had brought seeking a redetermination of deficiencies assessed against them.  This court previously affirmed the District Court's finding that the IRS showed a particularized need for this disclosure.   In re Grand Jury Subpoenas Duces Tecum, 904 F.2d 466 (8th Cir. 1990).  Having carefully reviewed the record, we conclude that the District Court properly denied the Larsons' second motion to modify or vacate the previous order;  we reject the Larsons' contention that certain "recent developments" require that the order be modified or vacated.  We also deny the Larsons' motion requesting oral argument.


3
The decision of the District Court is affirmed.



1
 The Honorable Edward J. Devitt, late Senior United States District Judge for the District of Minnesota